DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues the holder taught by Itabashi is not movable in the “array direction” but rather the second direction. Applicant equates the broad claimed term “array direction” with the more narrow “axial direction.” However, the array direction could refer to the rows OR the columns of the terminal layout or looking at applicant’s Figure 7 the rows or the columns would refer to the First or Second direction. Itabashi teaches terminals aligned in a first direction and extend in an arrayed direction (Itabashi “third direction”) as shown in FIG. 5, 12 and 13 of Itabashi. Specifically, FIG. 12 and 13 show the holder being movable relative to the drawer frame (90) in the arraying direction (third direction) of the plurality of terminals (611). If applicant would like to claim only the first direction, use the narrower term “axial direction.” 
Applicant argues that neither Itabashi nor Makino disclose “the holder is movable relative to the drawer frame in the arraying direction of the terminals,” because “each terminal portion 913 includes a plurality of terminal arrayed in an axis direction in which a drum axis of the photosensitive drum 92 extends.” Furthermore, applicant argues the holder 62 taught by Itabashi does not hold the slot 91 i.e., the connector. These arguments are not persuasive. 
Furthermore, when combining the teachings of Makino with Itabashi the result is a reconfiguration of a developer cartridge for the larger drum (aka process) cartridge. The holder 62 must still be on the outside, otherwise it cannot connect/communicate with the image forming apparatus. The larger configuration requires the holder be located on the outside of the larger cartridge so that it can connect/communicate with the large image forming apparatus. If the holder remains interior, then communication, the purpose of the IC chip and memory, becomes impossible. Thus, the combination of Itabashi and Makino make obvious the holder positioned at the outer surface of the drawer frame and holding the connector, the holder being movable relative to the drawer frame in the arraying direction of the plurality of terminals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi US 2017/0269543 A1 (Itabashi) and Makino et al. US 2017/0227907 (Makino).
Regarding claims 1, 21, 26 and 27, Itabashi teaches a drawer comprising: 
a photosensitive drum (92) rotatable about a drum axis extending in a first direction; 
a drawer frame (90) holding the photosensitive drum (92), the drawer frame having an outer surface (FIG. 2); 
a connector (611) having a plurality of terminals (611) arrayed in an arraying direction (FIG. 5); 
a drawer memory (IC chip 61) storing information on the photosensitive drum (¶0032), the drawer memory being electrically connectable (¶0032) to at least one of the plurality of terminals (¶0115); and 
a holder (62) positioned at the outer surface of the drawer frame and holding the connector, the holder being movable relative to the drawer frame in the arraying direction (i.e., third direction) of the plurality of terminals (¶0073-¶0081).  

Regarding claim 2, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches the plurality of terminals is arrayed in the first direction (i.e., aligned in one column in the First Direction shown in FIG. 5).  18U
Regarding claim 3, Itabashi and Makino teach the drawer according to claim 2, wherein the plurality of terminals is further arrayed in a second direction crossing the first direction (i.e., the columns are aligned into rows in the Third Direction shown in FIG. 5).  
Regarding claim 4, Itabashi and Makino teach the drawer according to claim 3. Furthermore, Itabashi teaches the second direction (i.e., Third Direction) is perpendicular to the first direction (First Direction and Third Direction are perpendicular, FIG. 5).  
Regarding claim 5, Itabashi and Makino teach the drawer according to claim 3. Furthermore, Itabashi teaches the holder is also movable relative to the drawer frame in a third 
Regarding claim 6, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches the third direction is perpendicular to both the first direction and the second direction (FIG. 5).  
Regarding claim 7, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches an elastic member (73) urging the holder in the third direction (FIG. 5).
Regarding claim 8, Itabashi and Makino teach the drawer according to claim 7. Furthermore, Itabashi teaches the elastic member is a coil spring (73) extending in the third direction.  
Regarding claim 9, Itabashi and Makino teach the drawer according to claim 7. Furthermore, Itabashi teaches a plurality of the elastic members (i.e., a plurality of coils).  
Regarding claim 10, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches a cover (45) covering an outer peripheral surface of the holder, the cover being fixed to the drawer frame, wherein the holder is positioned between the drawer frame and the cover in the third direction (FIG. 3).  
Regarding claim 22, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches a plurality of the photosensitive drums, wherein the plurality of the photosensitive drums is held by the drawer frame in a state where the plurality of the photosensitive drums is arrayed with each other in a fourth direction crossing the first direction (FIG. 1).  
claim 23, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches a developing cartridge accommodating therein developing agent is attachable to the drawer (FIG. 2).  
Regarding claim 24, Itabashi and Makino teach the drawer according to claim 23. Furthermore, Itabashi teaches the drawer is attachable to a main body of an image forming apparatus in a state where the developing cartridge is attached to the drawer (FIG. 1).  
Regarding claim 25, Itabashi and Makino teach a drawer according to claim 24. Furthermore, Itabashi teaches the plurality of terminals of the connector is in contact with a connector of the main body of the image forming apparatus in a state where the drawer is attached to the main body of the image forming apparatus and a front cover of the main body of the image forming apparatus is closed (¶0106-¶0107).  

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-13, Itabashi and Makino fail to teach or suggest the contact with the cover in a case where the holder moves in a direction relative to the drawer frame. Claims 14-20 are considered allowable by virtue of their dependence on claims 11-13 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852